Third District Court of Appeal
                               State of Florida

                          Opinion filed June 8, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1385
                       Lower Tribunal No. 19-27900
                          ________________

                     Doral Collision Center, Inc.,
                                  Appellant,

                                     vs.

                          Daimler Trust, et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

      Varca Law, PLLC, and Christopher A. Varca (Deerfield Beach), for
appellant.

      Wilson Law Firm South Florida, P.A., and Paul E. Wilson (Plantation),
for appellees.


Before GORDO, LOBREE and BOKOR, JJ.

     GORDO, J.
      Doral Collision Center, Inc. appeals a trial court order granting Daimler

Trust and Daimler Title Co.’s (“Daimler”) motion for summary judgment. We

have jurisdiction. Fla. R. App. P. 9.030(b)(1)(A). Because Daimler was

entitled to summary judgment as a matter of law, we affirm.

             FACTUAL AND PROCEDURAL BACKGROUND

      In January 2018, Doral entered into a written, contractual agreement

with Jesus Leon and Kazuki Sushi Bar LLC, for the repair of a 2016

Mercedes-Benz GLE 450 at an estimated cost of $44,388.93.

      In June 2019, Doral hired Federal Lien Corporation to prepare a notice

of claim of lien and notice of public sale for the repairs being performed. The

notice stated: (1) the lien was subject to enforcement pursuant to section

713.585, Florida Statutes; (2) if payment was not made, the vehicle would

be sold after sixty days free of all prior liens; (3) the sixty day “time frame

that the motor vehicle be held does not include the day work was completed”;

(4) the sale date was July 25, 2019; (5) any person claiming an interest in or

lien on the vehicle had a right to a hearing prior to the sale date by filing a

demand with the clerk of court and mailing copies to all owners and lienors

as reflected in the notice; and (6) “the owner of the motor vehicle has a right

to recover possession of the motor vehicle without instituting judicial

proceedings by posting a bond in accordance with the provisions of Florida



                                      2
Statutes 559.917.” The notice was served on Daimler Trust as the registered

owner of the vehicle, Daimler Title as the lienholder and Leon and Sushi Bar

via certified mail on June 7, 2019.

      Doral completed repairs to the vehicle on July 22, 2019. The day after

repairs were completed, Daimler Trust posted a $46,000 bond to release

Doral’s possessory lien on the vehicle. Doral subsequently filed a complaint

against Daimler Trust, Daimler Title, Leon and Sushi Bar. Doral raised four

claims: (1) enforcement of the lien pursuant to section 713.585 and section

559.917, Florida Statutes; (2) breach of contract against Leon; (3) breach of

contract against Sushi Bar; and (4) unjust enrichment under the lien statute

against Daimler, Leon and Sushi Bar.

      Daimler filed a motion for summary judgment, arguing Doral failed to

strictly comply with section 713.585’s notice requirements and unjust

enrichment claims are not recoverable under the Motor Vehicle Repair Act.

The trial court denied the motion for summary judgment. Daimler filed a

motion for reconsideration. After a hearing, the trial court entered an order

granting Daimler’s motion for reconsideration and motion for summary

judgment finding: (1) section 713.585 required strict compliance; (2) Doral

failed to strictly comply with the section 713.585(1)(f) and section

713.585(1)(j), thus rendering its repair lien unenforceable; and (3) a claim of



                                      3
unjust enrichment cannot be pursued under the provisions of the Florida

Motor Vehicle Repair Act. 1 This appeal followed.

                            STANDARD OF REVIEW

         Our standard of review of a final summary judgment order is de novo. 2

Volusia Cnty. v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130 (Fla.

2000). “The construction of a statute is an issue of law subject to de novo

review.” Aramark Unif. & Career Apparel, Inc. v. Easton, 894 So. 2d 20, 23

(Fla. 2004). “However, the trial court’s findings of fact are presumptively

correct and must stand unless clearly erroneous.” DK Arena, Inc. v. EB

Acquisitions I, LLC, 112 So. 3d 85, 91 (Fla. 2013).

                               LEGAL ANALYSIS

    I.     Compliance with Section 713.585

    “Section 713.585 sets forth the procedures that mechanics who perform

‘labor or services on a motor vehicle’ must follow to enforce a lien by sale of



1
  A transcript of the hearing was not provided. Doral’s claims against Leon
and Sushi Bar remain before the trial court.
2
  The order on appeal was issued after the new summary judgment standard
became effective. See In re Amends. to Fla. R. Civ. P. 1.510, 309 So. 3d
192, 194–95 (Fla. 2020). The trial court commendably applied the new
standard by properly detailing its specific reasons for granting summary
judgment. In re Amends. to Fla. R. Civ. P. 1.510, 317 So. 3d 72, 77 (Fla.
2021) (“The court must state the reasons for its decision with enough
specificity to provide useful guidance to the parties and, if necessary, to allow
for appellate review.”).

                                        4
motor vehicle.” Toyano’s Auto Repair Servs. v. S. Auto Fin. Co., LLC, 331

So. 3d 186, 189 (Fla. 4th DCA 2021).

      Section 713.585, and the relevant subsections, provide:

            A person claiming a lien under s. 713.58 for
            performing labor or services on a motor vehicle may
            enforce such lien by sale of the vehicle in
            accordance with the following procedures:

            (1) The lienor must give notice, by certified mail,
            return receipt requested, within 7 business days . . .
            to the registered owner of the vehicle, to the
            customer as indicated on the order for repair, and to
            all other persons claiming an interest in or lien
            thereon . . . . Such notice must contain:
            ...
            (f) If known, the date, time and location of any
            proposed or scheduled sale of the vehicle. A vehicle
            may not be sold earlier than 60 days after
            completion of the repair work.
            ...
            (j) Notice that a lienholder, if any, has the right, as
            specified in subsection (5), to demand a hearing or
            to post a bond.

(emphasis added).

      It is well-settled “‘that the mechanics’ lien law is to be strictly construed

in every particular [manner] and strict compliance is an indispensable

prerequisite for a person seeking affirmative relief under the statute.’” Home

Elec. of Dade Cnty., Inc. v. Gonas, 547 So. 2d 109, 110 (Fla. 1989) (quoting

Palmer Elec. Servs., Inc. v. Filler, 482 So. 2d 509, 510 (Fla. 2d DCA 1986));

see also Mgmt. & Consulting, Inc. v. Tech Elec., Inc., 305 So. 3d 316, 318


                                        5
(Fla. 3d DCA 2020) (“The statutory provisions governing mechanic’s liens

must be strictly complied with and construed.”); Sturge v. LCS Dev. Corp.,

643 So. 2d 53, 55 (Fla. 3d DCA 1994) (“A lienor must strictly comply with the

statutory provisions to protect its lien.”); Stronger Collision Ctr., LLC v. N.

Am. Specialty Ins. Co., 2020 WL 2455602, at *2 (Fla. 11th Jud. Cir. Apr. 21,

2020) (finding section 713.585 must be strictly construed).

      While “courts have permitted substantial compliance or adverse effect

to be considered in determining the validity of a lien when there are specific

statutory exceptions which permit their consideration,” section 713.585

provides no standalone exception permitting substantial compliance

generally. Stresscon v. Madiedo, 581 So. 2d 158, 160 (Fla. 1991). There is

no language in the statute “permitting either substantial compliance or lack

of prejudice to be considered in determining the validity of a lien.” Id. The

plain language of the statute specifically mandates that notice to the owner

and lienholder “must contain” all information in the proceeding subsections.

§ 713.585(1), Fla. Stat. (2018). Considering this language, and the rule of

statutory construction “that courts should not depart from the plain and

unambiguous language of the statute,” we find the trial court properly

determined section 713.585 requires strict compliance. Dade Cnty. v. Pena,

664 So. 2d 959, 960 (Fla. 1995); see also Holly v. Auld, 450 So. 2d 217, 219



                                      6
(Fla. 1984) (“[C]ourts of this state are without power to construe an

unambiguous statute in a way which would extend, modify, or limit, its

express terms or its reasonable and obvious implications.” (quoting Am.

Bankers Life Assurance Co. of Fla. v. Williams, 212 So. 2d 777, 778 (Fla.

1st DCA 1968))).

      Review of the notice of lien shows Doral failed to comply with sections

713.585(1)(f) and 713.585(1)(j). It is undisputed the repair work conducted

by Doral was not completed until July 22, 2019. The notice listed the sale

date as July 25, 2019. Section 713.585(1)(f) specifically states “[a] vehicle

may not be sold earlier than [sixty] days after completion of the repair work.”

Doral created its lien more than a month before it completed its repair work

and attempted to sell the vehicle a mere three days after the work was

completed despite the requisite sixty-day time frame. We find the trial court

correctly determined Doral failed to comply with the mandates of the statute.

      Doral also failed to comply with Section 713.585(1)(j)’s requirement to

provide notice “that a lienholder, if any, has the right, as specified in

subsection (5), to demand a hearing or to post a bond.” Doral’s notice only

indicated an owner could post a bond and did not state a lienholder has the

right to a hearing or to post a bond pursuant to subsection (5) of the statute.

Subsection (5) provides that “at any time before the proposed or scheduled



                                      7
date of sale of a vehicle . . . any person claiming an interest in the vehicle or

lien thereon, may post a bond following the procedures outlined in s.

559.917.” § 713.585(5), Fla. Stat. (2018). It further states “[a] lienholder has

standing to allege any violation of part IX of chapter 559 in a proceeding

instituted pursuant to this subsection,” and outlines how to proceed following

a demand for a hearing or posting of a bond. §713.585(5)(a)-(c), Fla. Stat.

(2018).     Doral failed to provide Daimler notice that it had to follow the

procedures outlined in section 559.917 to post a bond and notice it had

standing to allege a violation of chapter 559 in any potential litigation by not

referring to subsection (5). Thus, Daimler was entitled to summary judgment

on this claim.

   II.     Unjust Enrichment

         We also find the trial court properly ruled on Doral’s claim for unjust

enrichment. A claim for unjust enrichment is often referred to as a quasi-

contract, or a contract implied in law. See Com. P’ship 8098 Ltd. P’ship v.

Equity Contracting Co., Inc., 695 So. 2d 383, 386 (Fla. 4th DCA 1997) (“To

describe the cause of action encompassed by a contract implied in law,

Florida courts have synonymously used a number of different terms—‘quasi

contract,’ ‘unjust enrichment,’ ‘restitution,’ ‘constructive contract,’ and

‘quantum meruit.’”) (citations omitted). A quasi-contract is a legal fiction



                                        8
“adopted to provide a remedy where one party was unjustly enriched, [or]

where that party received a benefit under circumstances that made it unjust

to retain it without giving compensation.” Com. P’ship, 695 So. 2d at 386.

While courts state unjust enrichment is equitable in nature, “[t]he use of the

term ‘equitable’ in reference to an unjust enrichment claim denotes fairness

and does not mandate that unjust enrichment be construed as seeking only

an equitable, as opposed to a legal, remedy.” Duty Free World, Inc. v. Miami

Perfume Junction, Inc., 253 So. 3d 689, 694 (Fla. 3d DCA 2018).

      “‘The elements of a cause of action for unjust enrichment are: (1)

plaintiff has conferred a benefit on the defendant, who has knowledge

thereof; (2) defendant voluntarily accepts and retains the benefit conferred;

and (3) the circumstances are such that it would be inequitable for the

defendant to retain the benefit without first paying the value thereof to the

plaintiff.’” Duty Free World, 253 So. 3d at 693 (quoting Agritrade, LP v.

Quercia, 253 So. 3d 28, 33 (Fla. 3d DCA 2017)). Here, Doral raises a claim

for unjust enrichment under the lien statute.

      A party, however, cannot use this type of claim to circumvent the

specific requirements of a statute. See Osteen v. Morris, 481 So. 2d 1287,

1290 (Fla. 5th DCA 1986). The court in Osteen held the Motor Vehicle

Repair Act, a consumer protection statute, had to be construed as a limitation



                                      9
on the common law principle of quantum meruit because recognition of the

principle under the circumstances “would necessarily circumvent the very

dictates of the statute by enabling a motor vehicle repair shop to ignore the

statutory requirements.” Id. The court acknowledged the outcome was unfair

to the repair shop but noted its decision was necessary to carry out the intent

of the legislature that enacted the statute. Id.

      Doral’s attempt to distinguish Osteen by stating it provided a written

estimate to Leon and Sushi Bar is irrelevant. 3 The reasoning in Osteen is

applicable because unjust enrichment and quantum meruit are both quasi-

contractual claims and their elements for a cause of action are almost

identical. See F.H. Paschen, S.N. Nielsen & Assocs. LLC v. B&B Site Dev.,

Inc., 311 So. 3d 39, 48 (Fla. 4th DCA 2021). The distinction is that a claim

for unjust enrichment does not require a finding that there was an agreement

between the parties. Id. Whether an agreement existed between Doral and

Daimler has no impact on the application of Osteen to the Motor Vehicle

Repair Act in this case. Like in Osteen, permitting Doral to pursue its claim

for unjust enrichment against Daimler would allow Doral to circumvent the

requirements of the statute.



3
 This was Doral’s sole argument against the trial court’s unjust enrichment
determination on appeal.

                                      10
      Further, it is well settled that a plaintiff “cannot pursue an equitable

theory, such as unjust enrichment or quantum meruit, to prove entitlement

to relief if an express contract exists.” Fulton v. Brancato, 189 So. 3d 967,

969 (Fla. 4th DCA 2016) (quoting Ocean Commc’ns, Inc. v. Bubeck, 956 So.

2d 1222, 1225 (Fla. 4th DCA 2007)); see also Real Estate Value Co. v.

Carnival Corp., 92 So. 3d 255, 263 n.2 (Fla. 3d DCA 2012) (“We

acknowledge the well settled principle that ‘the law will not imply a contract

where an express contract exists concerning the same subject matter.’”

(quoting Kovtan v. Frederiksen, 449 So. 2d 1, 1 (Fla. 2d DCA 1984))).

Further, “[t]he existence of a valid legal remedy against one party will bar

recovery in equity against another party.”            H. Hugh McConnell,

Distinguishing Quantum Merit and Unjust Enrichment in the Construction

Setting, MARCH 1997 FLA. B.J., at 88–89; see also Miracle Ctr. Dev. Corp. v.

M.A.D. Const., Inc., 662 So. 2d 1288, 1290 (Fla. 3d DCA 1995) (noting one

party cannot seek “to enforce a contract against the other while asking the

court to simultaneously award damages in equity as if no contract existed”);

Abdullatif Jameel Hosp. v. Integrity Life Scis., LLC, 2016 WL 9526457, at *3

(M.D. Fla. Sept. 23, 2016) (“[A plaintiff] may not receive recovery under both

a breach of contract theory and unjust enrichment for damages stemming

from the same underlying facts.”). Here, it is clear from the record that an



                                     11
express contract for repair of the vehicle exists. Doral is pursuing claims for

breach of contract against both Leon and Sushi Bar based on that contract

and those claims remain before the trial court. Therefore, the trial court

properly determined Daimler was entitled to summary judgment.

      Affirmed.




                                      12